DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 19 and 20 recite the limitation " the first slurry " and “the second slurry”.  There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue et al. (US 20160351799 A1; hereinafter “Xue”).

In re Claim 15, Xue discloses a method (figs. 1-7) comprising: 
providing a substrate 101 (¶ 0021); 
forming on the substrate a multilayered stack comprising: 
a bottom electrode 101 (¶ 0021) over the substrate; 
functional device layers (102, 104,106) (¶ 0020) over the bottom electrode 101; 
a top electrode 108 (¶ 0028) over the function device layers; 
a chemical mechanical polishing (CMP) stop layer 110 (¶ 0020, 0040-0043; the dielectric hard mask layer 110 functions as a CMP stop layer during the subsequent etching process) over the top electrode 108; 
a CMP sacrifice layer 112 (¶ 0040-0043) over the CMP stop layer 110; 
a patterned photoresist layer 116 (¶ 0020, 0033) over the CMP sacrifice layer 112; and 
patterning the multilayered stack using the patterned photoresist layer 116.

In re Claim 18, Xue discloses the method (figs. 1-7) of claim 15, wherein the CMP stop layer 110 is a layer of SiO2 (¶ 0029) or SiON.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue, as applied to claim 15 above and further in view of Braganca et al. (US 20170117323 A1; hereinafter “Braganca”).

In re Claim 17, Xue discloses the method (figs. 1-7) of claim 15, wherein the CMP sacrifice layer 112 is a layer of spin on carbon (¶ 0020). Xue does not expressly disclose wherein the CMP sacrifice layer 112 is a layer of Ta, Ti, TaN or TiN.
In the same field of endeavor, Braganca discloses a method of forming a memory device (figa. 4A-4J) wherein the CMP sacrifice layer 418 is a layer of Ta, Ti, TaN or TiN (¶ 0030; The hard mask 418 may be made of a material having a slow etch rate, such as diamond-like carbon, alumina, TaN, or W).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Braganca into the method Xue and the form the CMP sacrifice layer from a metal material, such as TaN in order to have a slow etch rate (¶ 0030 of Braganca).
	
Allowable Subject Matter
Claims 1-14 are allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893